DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 8/26/2022. 
        
Response to Amendment
In response to the action mailed on 5/25/2022, the Applicant has filed a response amending the claims.
             
Response to Arguments
In view of Applicant’s response, the claims are allowable.

Allowable Subject Matter
Claims 1-6 and 8-20 are allowed. 
  
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 

The prior art closest to the claimed invention is the following:

Nagarajan et al (US Pub 20110243556) Fig 2A, Fig 4A, where a system comprises a transmitter 110, where the transmitter 110 comprises a laser 210, where the transmitter 110 comprises an optical DQPSK modulator 230 with at least one Mach Zehnder modulator (232-1, 232-2, 232-3, 232-4) (e.g. as shown in Fig 3A) optically coupled to the laser 210, where the transmitter 110 comprises a multiplexer 240, where the transmitter 110 comprises a polarization beam combiner 260 coupled to the multiplexer 240 and configured to output an encoded signal received from the multiplexer 240 onto an optical fiber 140, where the system comprises a receiver 480, where the receiver 480 comprises a de-multiplexer (e.g. 470-1) optically coupled to an optical fiber 150 to receive an optical signal comprising the encoded signal (i.e. from transmitter 110), where the receiver 480 comprises a 90 degree (π/2) hybrid (as also shown in Fig 5A) coupled to a local oscillator signal 130 generated at the transmitter 110 and configured to receive a folded optical signal (e.g. 470-1A) from the de-multiplexer (e.g. 470-1), and where the receiver 480 is a two-dimensional coherent receiver (i.e. as shown in Fig 5A and Fig 6) configured to receive the folded optical signal (e.g. 470-1A) (i.e. because the receiver 480 mixes the folded optical signal (e.g. 470-1A) with the local oscillator signal 130 using one polarization component TE from PBS 410 and obtains one I signal and one Q signal (two dimensions).

Ooi et al (US Pub 20020018266) Fig 1, where an optical receiver (OR) has an optical fiber with a polarization beam splitter (11a) configured to receive a signal, and where an optical coupler (11c) optically couples to the polarization beam splitter (11a).

Grubb et al (US Pub 20110229149) Fig 3a, where an optical DQPSK modulator with at least one Mach Zehnder modulator (106, 112, 126, 130) generates a four-dimensional signal (i.e. because the optical DQPSK modulator transmits using two polarization components (i.e. for PBC 138) and each one of the two polarization components (i.e. for PBC 138) has one I signal and one Q signal (four dimensions).

Su et al (US Pub 20200319409) Fig 18, where a transmitter 1800 has a time delay module (e.g. Delay) optically coupled to at least one modulator (e.g. P-MOD) and a multiplexer (e.g. WDM 1802).
 
The newly found prior art relevant to the Applicant’s disclosure is the following:

Fincato et al (US Pub 20210041644) and more specifically Fig 2.

Evans et al (US Pub 20170207603) and more specifically Fig 2.

Gopalan et al (US Pub 20170093705) and more specifically Fig 1A.

Inada (US Pub 20160006537) and more specifically Fig 8.

Rahn (US Pub 20150093117) and more specifically Fig 3.

Liu et al (US Pat 8611751) and more specifically Fig 1.

Oda et al (US Pat 8488975) and more specifically Fig 1.

Kuschnerov et al (US Pub 20130051801) and more specifically Fig 5.


Zhang et al (US Pub 20120093510) and more specifically Fig 2.

Essiambre et al (US Pub 20100150559) and more specifically Fig 1.

Yano (US Pat 6421155) and more specifically Fig 1.

The closest and relevant prior art either taken individually or in combination fails to explicitly teach or reasonably suggest the invention limitations of:  

Regarding Claim 1, An optical transmission system comprising: 
a transmitter, the transmitter configured to generate a four-dimensional signal, the transmitter comprising: 
a laser; 
a first Mach Zehnder modulator optically coupled to the laser; 
a second Mach Zehnder modulator optically coupled to the laser; 
a first multiplexer optically coupled directly to the first Mach Zehnder modulator; 
a second multiplexer; 
a time delay module optically coupling the second Mach Zehnder modulator and the second multiplexer; and 
a polarization beam combiner coupled to the first and second multiplexers and configured to output an encoded signal received from the first and second multiplexers onto an optical fiber; and 
a receiver, the receiver comprising: 
a polarization beam splitter configured to receive the encoded signal; 
at least one of an optical coupler or a Mach-Zehnder interferometer optically coupled to the polarization beam splitter; 
a de-multiplexer optically coupled to the at least one of the optical coupler or the Mach- Zehnder interferometer to receive an optical signal comprising the encoded signal; and 
a 90 degree hybrid coupled to a local oscillator signal generated at the transmitter and configured to receive a folded optical signal from the de-multiplexer, wherein the receiver is a two-dimensional coherent receiver configured to receive the folded optical signal.

Regarding Claim 11, An optical transmission system comprising: 
a transmitter, the transmitter configured to generate a four-dimensional signal, the transmitter comprising: 
a laser; 
a first Mach Zehnder modulator optically coupled to the laser; 
a second Mach Zehnder modulator optically coupled to the laser; 
a first multiplexer optically coupled directly to the first Mach Zehnder modulator; 
a second multiplexer; 
a polarization beam combiner configured to output a signal to a receiver; 
a phase shifter optically coupled to the second Mach Zehnder modulator; and 
a time delay module optically coupled to the second multiplexer and the phase shifter; and 
a two-dimensional coherent receiver, the receiver comprising: 
a polarization beam splitter; 
at least one of an optical coupler or a Mach-Zehnder interferometer optically coupled to the polarization beam splitter; 
a de-multiplexer optically coupled to the at least one optical coupler or Mach-Zehnder interferometer; and 
a 90 degree hybrid coupled to a local oscillator signal generated at the transmitter and configured to receive a folded optical signal from the de-multiplexer.

Although optical transmission systems for transmitting and receiving encoded signals are known in the art, there is no teaching, suggestion or motivation to generate an optical transmission system that transmits and receives encoded signals with the structure and configuration as described above and in the instant application. Thus, this is a new inventive system.   
 	 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.    

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636